        Case: 3:18-cr-00166-wmc Document #: 175 Filed: 04/12/19 Page 1 of 3




                                        U,S. Department of Justice
                                                                                                   T.bphoie 6aE/264-F156
                                                                                                        TTy 6tN/2.6L5005
                                       Uniteil States Attorney's Office         Anninitt      atio. Fd.ainil, 60E2 6{5 1 8 3
                                                                                 Cioil   Ditiri    Frcshdt.   i@a5*Snq
                                       Westeru District of Wisconsin          Abtiul     D   ioision F@si?.ik 6OUZ6+s0s4


       Ad&ess:
       222 Westwddnngbn Aoen      .
       Srite 700
       Msdison, Wrscfrcin 53703

                                                  Maxh21,2019


     Payai Khandhar
     Jasti & Khandhar, LLC
     2 S. Carroll Street, Suite 230
     Madisoru 14II 53703

              Re        United States a. Miesha lhm
                        Case No.      18-cr{0166wmc

     Dear Ms. ICrandhar:

            This is the proposed plea agreement between the defendant and the United
    States in this case.

            1. The defendant agrees to plead guilty to Count 1 of the indichnent in this
    case. This court charges a violation of Title 21, United States Code Sections &16 and
    841(a)(1), and carries mandatory minimum penalties of five years in prison and a four-
    year term of supervised release, and maximum penalties of40 years in pdso& a
    $5,00O000 fine, superrrised release for life, and a $100 special assessment. In addition to
    these maximum penalties/ arty violation of a supervised release term could lead to an
l
    additional term of imprisonment pursuant to 18 U.S.C. S 3583. The defendant agrees to
I   pay the special assessment at or before sentencing. The defendant understands ihat the
    Court will enter an order pursuant to 1.8 U.s.C. g 3013 requiring the immediate pa1'ment
    of the special assessment. In an appropriate case, the defendant could be held in
    contempt of court and receive an additional sentence for failing to pay the speciaJ
    assessment as ordered by the Court.

            2. The defendant acknowledges, by pleading guilty, that she is giving up the
    foliowing rights: (a) to plead not guilty and to persist in that plea; 1b) to a
                                                                                    lury trial; (c)
    to be represented by counsel-and if necessary have the Court appoint counsel-at triai
    and at every other stage of the trial proceedings; (d) to conlront and cross-examine
    adverse witresses; (e) to be protected from compelled self-incriminatiorq (f to testify
   Case: 3:18-cr-00166-wmc Document #: 175 Filed: 04/12/19 Page 2 of 3




 Marcfi,20,20t9
 Page 2


 and present evidence; and (g) to compel the attendance of witnesses

        3. The defendant understands that upon convictiorL if she is not a United
 States citizeru she may be removed hom the United States, denied citizenship and
 denied future admission to the United States. The defendant nevertheless a{firms that
 she wants to plead guilty regardless of any removal and inmigration consequences that
 her plea may entail, even if the consequence is automatic removal from the United
 States.

           4.  The United States agrees to recommend that the Court, in computhg the
 advisory Sentencing Guideline range, and in sentencing the defendant, give the
 defendant the maximum available reduction for acceptance of responEibility. This
recommendation is based upon facts currently known to the United States and is
contingent upon the defendant accepting responsibility according to the factors set forth
in USSG $ 3E1.1. The United States is free to withdraw this recommmdation if the
defendant has previously engaged in any conduct wfuch is unknown to the United
States and is inconsistent with acceptance of resporuibility, or if she engages in any
conduct between the date of this plea agreemmt and the sentencing hearing which is
inconsistent with acceptance of responsibility. This recommendation is contingent on
the defendant sigRing this plea letter on or before Aprn 72,2019.

        5. The United States agrees that this guilty plea nrill completely resolve all
 possible federal criminal violations that have occurred in the Westem District of
Wirorsin provided that both of the following conditions are met: (a) the criminal
conduct relates to the conduct described in the indictment and (b) the criminal conduct
was known to the United States as of the date of this plea agreement. This agreement
not to prosecute is limited to those fypes of cases for which the United States Attorney's
Office for the Western District of Wisconsin has exclusive decision-making authority.
The defendant also understands that the United States will rnake its ful1 discovery fiie
available to the Probation Office for its use in preparing the presentence report. The
United States also agrees to dismiss the remaining count in the indichnent as it relates
to the defendant at the time of sentencing.

         5.  The defendant understands that sentencing discussions are not part of ihe
plea agreement. The de{endant should not rely upon the possibility of a particu-lar
sentence based upon any sentencing discussions between defense counsel and the
United States.

        7. In the event of an appcal by either party, the United States reserves the
right to make argi:ments in support of or in opposition to the sentence imposed by the
Court.
  Case: 3:18-cr-00166-wmc Document #: 175 Filed: 04/12/19 Page 3 of 3




};{a:rch20,2079
Page 3




         8.   If your understanding of our agreement conlorms with mine as set out
above, please obtain the necessary signatures and rehrn the plea letter to me. By her
signature below, the defendant acknowledges her understanding that the United States
has made no promises or guarantees regarding the sentence which will be imposed.
The defendant also acknowledges her understanding that ttre Court is not required to
accept any recommendations which may be made by the United States ard that the
Court can impose any sentence up to and including the maximum penalties set out
above.

         9. By your signatures below, you and the defendant also acknowledge that
this is the only plea agreement in this case.

                                           Very huly yours,

                                          SCOTT C, BLADER
                                          United States Attorney

                                          By,
 0l
       lr lq
Date                                      AAR
                                          Assistant United States Attorney




  YALKH                                   Date
                                                 'l lt IIrq
          for     Defendant

                                            1/1r    /rq
MIESHAIHM                                 Date
Defendant




                                            -
